DETAILED ACTION

This action is in response to the claimed listing filed on 08/05/2021,  the Application filed as continuation of the US Application 16/216568, and patented as Pat. No. US10963282 B2.
Drawings
The drawings filed on 03/26/2021 are accepted by the Examiner.
Examiner’s Statement of Reasons for Allowance
Claims 41-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 41-47), a system (Claims 48-54), and non-transitory computer-accessible storage media (Claims 55-60), featured for configuring launching virtual machines in response to programmatic requests from a client in a virtualized computing service. The claimed invention recites, in part, to include at least features,
“… (a) provisioning a single-tenant host for one or more virtual machines of the client and (b) determining that oversubscription of processing units of the single-tenant host is permitted;
in response to a first launch request from the client, launching a first virtual machine on the single-tenant host, wherein the first virtual machine is configured to utilize up to a first count of processing units; and
in response to a second launch request from the client, launching a second virtual machine on the single-tenant host, wherein the second virtual machine is configured to utilize up to a second count of processing units, wherein a total count of processing units allotted to virtual machines running on the single-tenant host exceeds a processing unit capacity of the single-tenant host, and wherein the total count includes the first count and the second count.”, 
as recited in claim 41 and similarly in independent claims 48, and 55. 
Searches are performed, close prior arts are provided and put into records, and they are related to providing configuring launching of virtual machine. However, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
June 30, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191